t c memo united_states tax_court luis bulas petitioner v commissioner of internal revenue respondent docket no filed date luis bulas pro_se michelle m robles for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency of dollar_figure with respect to petitioner’s federal_income_tax the 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar issues for decision are whether petitioner is entitled to deductions on schedule c profit or loss from business for expenses related to the business use of his personal_residence and whether petitioner is entitled to schedule c deductions for wages paid to his two daughters findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the supplemental stipulation of facts together with the attached exhibits are incorporated 2at trial respondent alleged that petitioner had double- counted car insurance expenses on schedule c by including them in both car and truck expenses and insurance expenses this issue was not raised in the pleadings rule b provides that in appropriate circumstances an issue that was not expressly pleaded but was tried by express or implied consent of the parties may be treated in all respects as if raised in the pleadings 103_tc_525 affd 100_f3d_778 10th cir this court in deciding whether to apply the principle of implied consent has considered whether the consent results in unfair surprise or prejudice to the consenting party and prevents that party from presenting evidence that might have been introduced if the issue had been timely raised see wb acquisition inc subs v commissioner tcmemo_2011_36 krist v commissioner tcmemo_2001_140 mcgee v commissioner tcmemo_2000_308 petitioner testified that he did not know whether the insurance expense claimed for his accounting business was for car insurance or another form of insurance and that he needed time to investigate because respondent raised this issue for the first time at trial we find that petitioner would be unfairly prejudiced if we were to consider this issue without petitioner’s having the opportunity to conduct an investigation of his insurance records accordingly we do not find implied consent pursuant to rule b and the court will not consider whether petitioner double-counted car insurance expenses herein by this reference at the time petitioner filed his petition he lived in florida petitioner has a master’s degree in accounting from florida international university he worked for the internal_revenue_service for years working as a tax technician revenue_agent appeals auditor and appeals officer in petitioner started the accounting business he continues to operate today this business provides tax_return preparation services and has helped prepare approximately returns per year petitioner has two daughters in his daughters were and years old respectively his older daughter was a full- time student at rutgers university from date through date his younger daughter was a high school student in petitioner’s daughters provided administrative assistance in his accounting business but the business did not issue either a form_w-2 wage and tax statement or a form misc miscellaneous income to report any wages to either daughter petitioner paid his daughters’ credit card bills petitioner’s residence includes a house a garage and a guesthouse the residence covers a total area of dollar_figure square feet petitioner uses one of the bedrooms in the residence as an office for his accounting business the area of this bedroom is square feet petitioner built a bathroom across the hall from this bedroom for his clients’ use family members and personal guests used this bathroom on occasion petitioner timely filed his form_1040 u s individual_income_tax_return on schedule c of his return he claimed deductions of dollar_figure and dollar_figure for expenses related to the business use of his residence and for wages paid to his daughters respectively on date respondent issued a notice_of_deficiency denying petitioner’s claimed deductions for the business use of his residence and for wages paid to his daughters petitioner timely filed his petition with this court on date i general requirements opinion deductions are a matter of legislative grace and the taxpayer must prove he is entitled to the deductions claimed rule a 292_us_435 sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business taxpayers are required to maintain records sufficient 3petitioner offset his business income by the amounts paid to his daughters which he reported as cost_of_goods_sold on his return these amounts do not reflect the cost_of_goods_sold of petitioner’s business rather amounts paid to his daughters are expenses for wages on schedule c and therefore we have recategorized them as such to establish the amounts of allowable deductions and to enable the commissioner to determine the correct_tax liability sec_6001 112_tc_183 if a factual basis exists to do so the court may in some circumstances approximate an allowable expense bearing heavily against the taxpayer who failed to maintain adequate_records 39_f2d_540 2d cir see sec_1_274-5t temporary income_tax regs fed reg date however in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir ii business use of personal_residence in addition to the requirements discussed above sec_280a provides the general_rule that deductions with respect to the use of the taxpayer’s residence are not allowable unless an exception applies the exceptions are found in sec_280a which provides in relevant part sec_280a exceptions for certain business or rental use limitation on deductions for such use -- certain business use --subsection a shall not apply to any item to the extent such item is allocable to a portion of the dwelling_unit which is exclusively used on a regular basis-- a as the principal_place_of_business for any trade_or_business of the taxpayer b as a place of business which is used by patients clients or customers in meeting or dealing with the taxpayer in the normal course of his trade_or_business because there are business and personal motives for the expenses related to petitioner’s residence we must determine what portion of the residence was used regularly and exclusively for petitioner’s business see 275_f2d_578 7th cir affg tcmemo_1958_104 deihl v commissioner tcmemo_2005_287 combined personal and business use of a section of the residence precludes deductibility see generally 88_tc_1532 petitioner used one of the bedrooms of his residence exclusively as his office for his accounting business petitioner argued that he also used the hallway and the bathroom adjacent to this bedroom exclusively for his accounting business petitioner testified however that his children and other personal guests occasionally used the bathroom accordingly the hallway and the bathroom were not used exclusively for business purposes the area of the bedroom petitioner used for his accounting business is dollar_figure square feet the total area of petitioner’s residence is dollar_figure square feet as dollar_figure represents about dollar_figure percent of the total area of the residence petitioner is entitled to dollar_figure percent of his allowable expenses allocable to the portion of the residence used exclusively for business purposes iii compensation paid to petitioner’s daughters petitioner argues that both his daughters were paid wages for administrative work performed for his accounting business in however neither daughter was issued a paycheck form 1099-misc or form_w-2 further neither had tax withheld petitioner testified that he paid his daughters for their work by paying their credit card bills but has not provided any evidence to substantiate amounts paid accordingly we sustain respondent’s determinations with respect to the wages paid to petitioner’s daughters in reaching these holdings the court has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
